UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 10, 2010 RCM Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 1-10245 (Commission File Number) 95-1480559 (I.R.S. Employer Identification No.) 2500 McClellan Avenue, Suite 350 Pennsauken, NJ 08109-4613 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (856) 356-4500 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240-14d-2(b)). [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240-13e-4(c)). Item 2.02. Results of Operations and Financial Condition. On May 10, 2010, the Registrant issued a press release regarding its financial results for the thirteen ended April 3, 2010.A copy of the press release is furnished as Exhibit 99 to this report. The information set forth under this “Item 2.02. Results of Operations and Financial Condition” (including the exhibit) shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference in any filing made by the Registrant pursuant to the Securities Act of 1933, as amended, other than to the extent that such filing incorporates by reference any or all of such information by express reference thereto. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. None. (b) Pro Forma Financial Information. None. (c) Shell Company Transactions. None. (d) Exhibits. Exhibit Number 99 Press Release by the Registrant, dated May 10, 2010, furnished in accordance with Item 2.02 of this Current Report on Form 8-K. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RCM TECHNOLOGIES, INC. By: /s/ Kevin D. Miller Kevin D. Miller Chief Financial Officer, Treasurer and Secretary Dated: May 10, 2010 2 EXHIBIT INDEX Exhibit Number Exhibit Title 99 Press Release by the Registrant, dated May 10, 2010, furnished in accordance with Item 2.02 of this Current Report on Form 8-K. 3
